


                
FIFTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Fifteenth Amendment to Employment Agreement is made and entered into as of
January 1, 2014 by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and William Naylon ("Executive").
Recitals


A)
On January 16, 2002 an Employment Agreement ("Agreement") was made and entered
into by and between Employer and Executive.



B)
Said Employment Agreement has been amended on fourteen prior occasions;



C)
Employer and Executive now desire to further amend the Agreement, as set forth
hereinbelow:



Agreement


1.
Section 2.1 of the Agreement which provides:



2.1
Salary. For Executive's services hereunder, Employer shall pay as base salary to
Executive the amount of $408,000 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer's
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.

 
is hereby amended, effective January 1, 2014, to provide as follows:


1.
Salary. For Executive's services hereunder, Employer shall pay as base salary to
Executive the amount of $416,160 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer's
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.





2.
Section 3.1 of the Agreement which provides:



3.1
Term. The term of Executive’s employment hereunder shall commence on January 16,
2002 and shall continue until January 31, 2014 unless sooner terminated or
extended as hereinafter provided.



is hereby amended, effective January 1, 2014, to provide as follows:


1.
Term. The term of Executive’s employment hereunder shall commence on January 16,
2002 and shall continue until January 31, 2015 unless sooner terminated or
extended as hereinafter provided.



3.
All other terms of the Agreement, as amended, shall remain unaltered and fully
effective.











--------------------------------------------------------------------------------




Executed in San Diego, California, as of the date first written above.








EXECUTIVE                            EMPLOYER
PriceSmart, INC.


William Naylon                     By:                 


______________________                Name:     Jose Luis Laparte    


Its:     CEO and President    






